Citation Nr: 1415817	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as gastroenteritis.

2.  Entitlement to service connection for claimed bilateral leg cramps, to exclude peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in August 2012.  

In February and October 2013, the Board remanded the appeal for additional development.  Following substantial compliance with the remand directives, the case has returned to the Board.  

The previous remands listed issue number one as entitlement to service connection for claimed gastroenteritis.  

Considering the Veteran's complaints and findings on VA examination, and the absence of a current diagnosis of gastroenteritis, the Board has recharacterized the issue as entitlement to service connection for GERD, claimed as gastroenteritis.  The Veteran is not prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The currently demonstrated GERD is shown as likely as not to be related to the Veteran's manifestations of frequent indigestion exhibited during active service.  

2.  The currently demonstrated bilateral leg cramps are shown as likely as not to be related to the Veteran's manifestations of leg cramps exhibited during active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by GERD is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by leg cramps, to exclude peripheral neuropathy of the lower extremities, is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decisions, a detailed explanation as to how VA satisfied its duty to notify and to assist is not necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  



Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


GERD, claimed as gastroenteritis

In June 2008, the representative submitted a claim of service connection for gastroenteritis and referenced the July 1970 separation physical (SF 89) (Report of Medical History).  

In January 2009, the RO denied service connection for gastroenteritis.  The Veteran disagreed with the decision and perfected this appeal.  

The service treatment records are negative for complaints or findings referable to a gastrointestinal diagnosis.  The Veteran's July 1970 separation examination not that his gastrointestinal system was normal.  On the associated Report of Medical History, the Veteran denied having stomach, liver or intestinal trouble, but did indicate frequent indigestion.  

At the recent hearing, the Veteran testified that he used over-the-counter medications to treat indigestion symptoms during service and continued to experience these symptoms after his discharge.

The private records dated in January 2006 show that the Veteran was seen with complaints of abdominal pain, heartburn and indigestion.  Diagnosis was that of acute gastritis.  

A review of VA medical records shows that the Veteran was hospitalized in 2012 and treated for various conditions, including esophageal varices.  

The Veteran underwent a VA examination in April 2013.  The examiner noted a diagnosis of indigestion in 1970.  The Veteran reported having had frequent indigestion and diarrhea.  He took TUMS for his indigestion and had been diagnosed with GERD and took medicine for that.

Following examination and claims folder review, the examiner stated that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  

In support of this opinion, the examiner provided the following rationale:

The veteran is claiming service connection for indigestion.  A review of his service treatment records do not indicate any treatment records related to indigestion.  However, on the veteran's separation physical, it is noted that he checked the history block for frequent indigestion.  Therefore, it is as least as likely as not the veteran's current complaints of indigestion are related to the complaints of indigestion noted on the veteran's separation physical.  The veteran's complaints of indigestion are not related to his diabetes in that it had its onset many years prior to his diabetes diagnosis.  

The examiner was requested to clarify the diagnosis for the Veteran's indigestion condition.  In an April 2013 addendum, the examiner stated indigestion, GERD.  

The Veteran underwent additional VA examination in August 2013.  Diagnoses were listed as GERD and a history of upper GI bleed secondary to esophageal varices status post banding.  

The Veteran reported a history of indigestion since his time in the military and states that he had been taking omeprazole for GERD.  

Following review of the claims folder, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The following rationale was provided:  

Gastroenteritis is an acute condition.  He does not have the diagnosis of gastroenteritis at this time.  Veteran had complaints of indigestion while in service and currently has a diagnosis of GERD.  He is being treated for esophageal varices thought to be secondary to alcohol and other medications for his rheumatoid arthritis.  This examiner is not of the opinion that his current condition had its clinical onset or otherwise is due to an event or incident during the Veteran's periods of active service nor is his current GERD caused or aggravated by the [service-connected] diabetes.  

On review, the record contains competing opinions.  That is, the April 2013 examiner stated that the Veteran's current indigestion complaints were related to those reported at separation and he subsequently clarified that the diagnosis was GERD.  The August 2013 examiner, however, provided a negative opinion.  

As discussed, the Veteran reported frequent indigestion at separation from service and continuing to date.  

The Veteran is competent to report symptoms such as indigestion.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  The Veteran's testimony is credible and supports his claim.

On review, the evidence is found to be in relative equipoise in showing that the current GERD as likely as not is causally related to the Veteran's complaints voices during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 C.F.R. § 3.102.  


Leg cramps, to exclude peripheral neuropathy

In June 2008, the representative submitted a claim of service connection for leg cramps and referenced the July 1970 Report of Medical History.  

In January 2009, the RO denied service connection for bilateral leg cramps.  The Veteran disagreed with the decision and perfected this appeal.  

The service treatment records are negative for complaints or treatment related to leg cramps.  The July 1970 separation examination noted that his lower extremities were normal.  However, on the associated Report of Medical History, the Veteran reported having leg cramps.  

At the hearing, the representative indicated that they wanted the issue characterized as peripheral neuropathy of the lower extremities.  As discussed in the initial remand, service connection for peripheral neuropathy of the lower extremities has already been established, and thus, the appeal issue specifically excludes that disability.  

An August 2008 VA vascular consult shows that the Veteran was complaining of bilateral leg cramps.  A screen for peripheral arterial disease was normal.  Assessment was that of leg cramps/musculoskeletal pain.

The Veteran underwent a VA examination in April 2013.  He reported having cramping in the legs intermittently.  The most common site was the upper inner thighs, but also his calves and feet.  The cramping occurs primarily at night and usually resolved in 10-15 minutes.  

The examiner stated that the condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner stated:

The veteran has not been diagnosed with or evaluated for leg cramps.  A review of the veteran's service treatment records do not indicate treatment for leg cramps.  However, the veteran's separation physical indicates the veteran noted having frequent leg cramps while in service.  Therefore, based on the veteran's history of leg cramps at the time of his separation physical, the veteran's current complaints of leg cramps can be related back to his military service and are separate and distinct from his peripheral neuropathy related to his diabetes.  

In a subsequent addendum, the examiner clarified the diagnosis as leg cramps secondary to overuse syndrome.  

Additional examination was conducted in August 2013.  Diagnosis was that of muscle spasm, lower extremities; mild; intermittent/periodic.  

The examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  

In support of this opinion, the examiner stated:

Veteran's lower extremity muscle spasm (commonly known as a "Charley Horse") are in some people a common occurrence, there are many possible causes and it is impossible to know what exactly is the nature and etiology in this veteran.  They typically are not disabling but for a brief moment.  This is a separate and distinct condition from veteran's peripheral neuropathy.  

On review, the claimed leg cramps have been diagnosed as leg cramps, musculoskeletal pain, and muscle spasms.  The Board acknowledges that pain, cramping and spasms are not necessarily considered disabilities.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

Notwithstanding, both examination reports indicate that the leg cramps are a separate condition from the already service-connected lower extremity peripheral neuropathy.  

On review, the evidence is found to be in relative equipoise in showing that the current leg cramps as likely as not had its clinical onset during the Veteran's period of active service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 C.F.R. § 3.102.  

Regarding etiology, the initial examiner related the current complaints to those expressed at separation from service.  The August 2013 examiner provided a negative opinion on secondary service connection, but did not address direct service connection.  

The Veteran provided credible testimony in support of his claim and under the circumstances of this case, the bilateral leg cramps are shown as likely as not to have had their onset during service.   


ORDER

Service connection for GERD, claimed as gastroenteritis, is granted.  

Service connection for bilateral leg cramps, to exclude peripheral neuropathy, is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


